Citation Nr: 1214195	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  09-22 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating prior to February 4, 2011, and a disability rating in excess of 30 percent from February 4, 2011, forward, for atypical dermatophytosis (previously rated as tinea pedis) of the left foot.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to October 2008.  He participated in Operation Iraqi Freedom.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In March 2010, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

In November 2010 and December 2011, the Board remanded the present matter for additional development and due process concerns.  

The Board notes that in a December 2011 decision, the Board granted a 20 percent disability rating for right ankle scars.  Review of the subsequent December 2010 and January 2012 rating decisions and Virtual VA demonstrate that the RO has not effectuated the Board's grant of the increased the Veteran's disability rating for right ankle scars to 20 percent.  This deficiency should be corrected.


FINDINGS OF FACT

In March 2012, prior to the promulgation of a decision in the appeal, the Veteran requested that the claim for a higher rating for atypical dermatophytosis be withdrawn.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the claim for a higher rating for atypical dermatophytosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement received March 2012, the Veteran's representative stated that the Veteran wished to withdraw his claim for a higher rating for atypical dermatophytosis and, hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review the appeal for a higher rating for atypical dermatophytosis and this claim is dismissed.


ORDER

The appeal on the claim for a higher rating for atypical dermatophytosis is dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


